BINDER

Primary Examiner: Gary Harris 		Art Unit: 1727       October 21, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/05/2021, 08/06/2021 & 09/14/2021 were considered by the examiner.

Drawings
4.	The drawings were received on 05/05/2021.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4 & 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata et al. US 2017/0309410.
 	As to Claim 1, Yamagata discloses a binder (see abstract and title) which connects electrode materials of an electrochemical device (see abstract).
The binder comprising: a pH adjustment functional agent which neutralizes a base in an aqueous system [0089, 0093, 0104 & 0110]; and a metal-crosslinking thickening agent forming an inherent hydrophobic gel by being crosslinked [0097-0098], in the aqueous system [0105], via metal ions derived from an electrode active material (this feature is inherently a hydrophobic gel given the materials used are similar and Yamagata does not disclose the agent as being hydrophilic). See MPEP 2112.
 	The pH adjustment functional agent being at least one compound selected from the group consisting of gluconates, alkali metal phosphates [0044, 0092, 0147, 0149 & 0152-0153].  The metal-crosslinking thickening agent being at least one compound selected from the group consisting of water-soluble alginates [0074, 0102, 0104, 0187-0189], and the electrode active material being an alkali metal complex oxide [0044 & 0108-0110].  (See Examples 5-9 & Tables 1&2).
  
 	As to Claim 4, Yamagata discloses the binder as set forth in claim 1, wherein the binder comprises the pH adjustment functional agent in an amount of not less than 15 mass% and not more than 95 mass% and the metal-crosslinking thickening agent in an amount of not less than 5 mass% and not more than 85 mass% [0059].

The total mass of the pH adjustment functional agent and the metal- crosslinking thickening agent being 100 mass% [0094].  
   	As to Claim 7, Yamagata discloses a binder-containing liquid for use in connecting electrode materials of an electrochemical device, the binder-containing liquid comprising: a binder as recited in claim 1; and water or a water-containing inherently hydrophilic organic solvent (see table 1 & 2 & [0146]).  
 	As to Claim 8, Yamagata discloses a binder-containing liquid for use in connecting electrode materials of an electrochemical device, the binder-containing liquid comprising: a binder as recited in claim 1; and an emulsion of a polyacrylic acid copolymer resin, an emulsion of a styrene-butadiene copolymer rubber (SBR, [0097]), an emulsion of a fluorine-containing copolymer [0109], or an aqueous dispersion of a fluorine-containing copolymer [0164].  
 	As to Claim 9, Yamagata discloses the binder-containing liquid as set forth in claim 7, further comprising a conductive auxiliary agent [0181].  
 	As to Claim 10
 	As to Claim 11, Yamagata discloses a composition as set forth in claim 10, further comprising a conductive auxiliary agent [0181].  
 	As to Claim 12, Yamagata discloses a slurry for an electrode [0132-0139], comprising: a binder as recited in claim 1 (see abstract); an electrode active material [0180]; a conductive auxiliary agent [0181]; and water [0185].  
 	As to Claim 13, Yamagata discloses the slurry for an electrode as set forth in claim 12, which has a solid content concentration of not less than 30 mass% and less than 100 mass% [0059].  
 	As to Claim 14, Yamagata discloses an electrode for an electrochemical device, comprising: a binder as recited claim 1 (see abstract, title and tables).  
 	As to Claim 15, Yamagata discloses an electrochemical device comprising: a positive electrode (cathode); a negative electrode (anode); and an electrolyte between the positive electrode and the negative electrode [0163], the positive electrode and/or the negative electrode being an electrode for an electrochemical device as recited in claim 14 (see abstract, title and tables).  
 	As to Claim 16, Yamagata discloses the electrochemical device as set forth in claim 15, wherein the electrochemical device is a lithium-ion secondary battery [0163].  
 	As to Claim 17, Yamagata discloses an electrode for an electrochemical device, comprising a composition as recited in claim 10 [0126-0139].  
 	As to Claim 18, Yamagata discloses an electrochemical device comprising: a positive electrode (cathode); a negative electrode (anode); and an electrolyte between the positive electrode and the negative electrode [0163].  The positive electrode and/or 
 	As to Claim 19, Yamagata discloses the electrochemical device as set forth in claim 18, wherein the electrochemical device is a lithium-ion secondary battery [0163].

Allowable Subject Matter
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 requires the binder as set forth in claim 1, wherein the alkali metal complex oxide is a complex oxide whose composition is represented by Lil+uNii-x-y-zCoxMnyMzO2, where M is at least one element selected from the group consisting of Fe, V, Mg, Al, Ti, Mo, Nb, Zr,Second Preliminary Amendment HLF0020/US Page 3 of 7 and W, and where

    PNG
    media_image1.png
    164
    138
    media_image1.png
    Greyscale

The claim provides sufficient specificity when added to the independent claim.
8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727